Citation Nr: 0406681	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-05 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Polly Murphy


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active military service from August 1955 to 
July 1959.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

By an unappealed November 1998 decision, the Board decided 
that the veteran's claim for service connection for chronic 
obstructive pulmonary disease was not well grounded, i.e., 
lacked the required evidence of a nexus between the in-
service disease and the veteran's current disability.  The RO 
reconsidered the veteran's service connection claim pursuant 
to the VCAA.  Following the change in the law, the RO denied 
the veteran's claim on its merits in October 2001.  


FINDING OF FACT

The evidence of record is in equipoise as to whether the 
veteran's current residuals of pneumonia, to include COPD, 
were incurred in active military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
residuals of pneumonia, to include COPD, were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to VA's duty to notify, in August 2001 the RO 
sent a letter to the veteran advising him what evidence was 
required to substantiate his claim and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letters explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other federal government, 
but that the veteran was responsible for providing sufficient 
information to VA to identify the custodian of any records in 
order to request them.  Therefore, the Board finds that the 
Department's duty to notify has been satisfied.  

With respect to VA's duty to assist the veteran, the RO 
attempted to obtain the veteran's service medical records; 
however the veteran's service medical records could not be 
located, and have either been lost or were destroyed in the 
1973 fire at the National Personnel Records Center.  Further, 
the veteran was afforded VA examinations in November 1996 and 
September 2001.  Except for the possible records of a 
pulmonary specialist that the veteran was scheduled to see in 
August 2002, and there has been no indication that the 
veteran kept that appointment, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

The Board observes that the veteran's service medical records 
cannot be located.  As noted above, VA has a duty to assist a 
claimant in developing the facts of a claim and to notify the 
claimant of the evidence necessary to substantiate a claim.  
These obligations are heightened when service records have 
been destroyed in the 1973 NPRC fire, as may be the case 
here.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992); see 
also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where 
denial of a claim rests in part on the government's inability 
to produce records that were once in its custody, an 
explanation of the reasonableness of the search conducted and 
why further efforts are not justified is required).  The 
Board has carefully reviewed the claims file to determine if 
a reasonably exhaustive search was made to either obtain or 
reconstruct the veteran's records, and concludes that the VA 
search for the veteran's file and attempts to obtain or 
reconstruct the service records, as well as attempts to 
obtain records from other sources, was thorough, and it is 
unlikely that any further attempts would be more successful.  

There is medical evidence of record indicating that the 
veteran has a current 
respiratory disability.  The veteran contends that his 
current respiratory disability resulted from bouts of 
pneumonia he suffered while in the service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail).

The veteran testified before a veterans law judge in July 
2002 that he suffered two bouts of pneumonia in the service 
for which he was hospitalized; eight days with lobular 
pneumonia and a bleeding lung and seventeen days with 
bronchial pneumonia.  The veteran testified that he had 
experienced approximately ten episodes of pneumonia since his 
discharge from the service.  The veteran stated that his 
first episode of pneumonia after leaving the service was in 
1959 but that there is no documentation to corroborate this 
statement.  The veteran testified that he began treatment 
with Dr. GM in the late 1960s and that he has continued 
treatment for his respiratory disability with several 
doctors.

Service medical records submitted by the veteran indicate 
that in March 1956 the veteran was hospitalized for eight 
days at a service facility for pneumonia of the left lung.  
The veteran was diagnosed with bronchopneumonia and 
streptococcus, left lower lobe.  A Clinical Record Cover 
Sheet dated in July 1957 also reflects that the veteran was 
admitted for treatment for two days in July 1957 for 
respiratory disease and was previously admitted in May 1957.  

The veteran submitted a letter dated in 1957 addressed to his 
parents which details that he had pneumonia.

A Certificate of Medical Examination conducted for employment 
purposes on October 2, 1959 indicated that the veteran's 
lungs were normal, with no rales on the right.  Under 
remarks, pneumonia 1956 and 1958 was noted.

Private medical records reveal that the veteran was treated 
for chest congestion, acute bronchitis and pneumonia by Dr. 
GM since 1968, for bronchitis or pneumonitis since 1991 by 
Dr. MC, for pneumonia in 1968 by Dr. NH, and five times in 
one year (from December 1999-November 2000) for respiratory 
infections by Dr. CT.

In May 1995 the veteran's mother notarized a statement that 
she received letters from the veteran in 1956 saying that he 
was in the hospital for lobar pneumonia for eight days while 
stationed in Illinois.  She stated she also received letters 
around January 1958 saying that he was in the hospital for 17 
days for bronchopneumonia.

In a May 1995 letter, Dr. GM indicated that upon physical 
examination of the veteran, the lungs had decreased breath 
sounds throughout.  X-rays were within normal limits with the 
exception of parenchymal scarring bilaterally.  Spirometric 
testing revealed FVC predicted to be 5.51 liters, actual 
determined amount was 4.21 liters which is 76% of normal.  
FEV1 second was predicted to be 4.26 liters, actual 
determined amount was 3.25 liters, which is 76% of normal.  

In a June 1997 letter, Dr. GM stated, "[The veteran] has 
been a patient of mine for many, many years, and as a matter 
of fact he first became a patient of mine in 1965.  
Throughout that period of time [the veteran] has had several 
health problems. ... he does suffer from emphysema and chronic 
obstructive pulmonary disease.  [The veteran] gives me a 
history that while he was in the service in the 50's he had 
pneumonia on two different occasions.  As we all know, 
pneumonias are predisposing to chronic obstructive pulmonary 
disease, COPD, and emphysema due to the scarring and the 
obstructive nature that they impose upon the lungs."  

A pulmonary function report dated in June 1997 associated 
with Dr. GM's examination revealed that the veteran had a 35-
year history of smoking 20 cigarettes per day and that the 
veteran quit smoking in 1991.  Despite that known fact, Dr. 
GM stated, "I examined [the veteran] today, on June 17, 
1997, I obtained a spirogram and after my examination which 
showed that he has decreased breath sounds throughout his 
lung fields with respiratory wheezing, and after the 
spirometric testing which shows that he has 69% of predicted 
for FVC and 70% of predicted for FEV1 second, there is no 
doubt that he does have emphysema and chronic obstructive 
pulmonary disease both.  I feel definitely that this could 
very well and did start as a result of his pneumonias while 
he was in the Army."  

On the March 11, 1998 VA examination report, the examiner, 
Dr. SS, stated, "If [the veteran] has emphysema and chronic 
obstructive pulmonary disease as Dr. [GM] has stated based on 
his examination and spirometry, the chronic obstructive 
pulmonary disease would seem to be rather mild.  Further, I 
believe that the chronic obstructive pulmonary disease would 
more likely be attributable to his history of smoking 
cigarettes rather than to the two episodes of pneumonia which 
he had while in military service.  As far as I can tell the 
episodes of pneumonia were not of any unusual severity.  He 
made a good recovery from them and had no pulmonary symptoms 
for a considerable time thereafter.  In my opinion it would 
not be likely for a pneumonia localized to one portion of the 
lung to be causally related to diffuse chronic obstructive 
pulmonary disease.  Thus I do not believe that it is as 
likely as not that the veteran's lung condition is a result 
of his pneumonias in service in 1956 and 1958.

In a February 2001 letter, a physician who had been treating 
the veteran since 1968, Dr. NH, stated, "[The veteran] was 
in the U.S. Air Force from August 4, 1955 to July 14, 1959.  
While in the service he suffered two bouts of pneumonia, 
hospitalized eight days, March , 1956 and seventeen days, May 
1957. ... I think it is fair to assume that Mr. [redacted] chronic 
bouts of pneumonia are at least in part due to the bouts of 
pneumonia he had while in the service of his country, thus 
making them service connected."

The September 28, 2001 VA examination report revealed that 
the veteran's lung percussion had normal resonance, his 
breath sounds were vesicular and there were no adventitious 
sounds.  The physical assessment of the veteran's lungs were 
that they were within normal limits.  The pulmonary function 
tests revealed FVC predicted 5.41, pre- 3.91, 72% of 
predicted.  Post bronchodilator 3.61, 67% of predicted, FEV1 
predicted 4.14, pre- 2.95, 71% of normal, post-bronchodilator 
2.81, 68%, FEV1/FVC 80% predicted, pre- 75.6% which is 94% of 
predicted, Post is 78.5, which is 98% of predicted.  X-rays 
revealed no acute pulmonary infiltrates.  The pulmonary 
function tests were conducted.  The examiner noted, 
"Residuals of pneumonia.  The pneumonia has resolved.  
Patient's chronic bronchitis is not related to his pneumonia 
...".  The addendum to the examination report indicated that 
the claims file was reviewed as well as Dr. H's letter dated 
February 27, 2001.  The examiner placed an "X" next to 
"no" to the question, "Is it as least likely as not that 
the veteran's claimed condition of residuals of pneumonia are 
due to the pneumonia in service?"
    
The Board notes that the medical evidence, as set forth 
above, contains medical statements offering conflicting 
opinions as to the etiology of the veteran's current 
respiratory disability.  In determining the probative weight 
to be assigned the various medical opinions of record, the 
Board must consider factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993); see also 
Black v. Brown, 10 Vet. App. 279 (1997).  In that regard, the 
Board notes that all the physicians who submitted opinions 
are clearly competent to render a medical opinion as to the 
relationship between the veteran's in-service injury and his 
current respiratory disability.  

Thus, after considering these medical opinions, and reviewing 
the evidence in its entirety, it appears that that there is 
at least an approximate balance of positive and negative 
evidence regarding the merits of this issue.  Resolving all 
reasonable doubt in favor of the veteran, service connection 
is deemed appropriate for residuals of pneumonia. Gilbert, 
supra.




ORDER

Entitlement to service connection for residuals of pneumonia 
is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



